                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION – DETROIT

In the Matter of:
                                                                   Chapter 11
       Rex Printing Company,                                       Case No. 18-55671-pjs
                                                                   Hon. Phillip J. Shefferly
                     Debtor.
_______________________________/

         STIPULATION FOR ENTRY OF ORDER ADJOURNING THE HEARING ON
               CONFIRMATION OF THE DEBTOR’S CHAPTER 11 PLAN

       IT IS HEREBY STIPULATED AND AGREED by and between the Debtor, Rex Printing

Company, though its counsel, Jay S. Kalish, the Office of the United States Trustee, though Ronna G.

Jackson, Trial Attorney, the Michigan Department of Treasury, through its counsel, Moe Freedman, and

the Michigan Unemployment Insurance Agency, through its counsel, Peter T. Kotula, for entry of an

Order adjourning the hearing on Confirmation of the Debtor’s Chapter 11 Plan from August 30, 2019

until September 6, 2019 at 11:00 a.m.

JAY S. KALISH & ASSOCIATES, P.C.                            OFFICE OF THE U. S. TRUSTEE

    /s/ Jay S. Kalish                   .                     /s/ Ronna G. Jackson w/consent .
JAY S. KALISH (P26301)                                      RONNA G. JACKSON
Attorney for Debtor                                         Trial Attorney
2000 Town Center, Suite 1900                                211 W. Fort Street, Suite 700
Southfield, MI 48075                                        Detroit, MI 48226
(248) 932-3000                                              (313) 226-6934
jskalish@aol.com                                            ronna.g.jackson@usdoj.gov

DANA NESSEL, Attorney General                               DANA NESSEL, Attorney General

  /s/ Moe Freedman w/consent         .                        /s/ Peter T. Kotula w/consent .
MOE FREEDMAN (P74224)                                       PETER T. KOTULA (P41629)
Assistant Attorney General                                  Assistant Attorney General
Attorney for Michigan Dept. of Treasury                     Labor Division
3030 W. Grand Blvd.                                         Attorney for Michigan Unemployment
Suite 10-200                                                Insurance Agency
Detroit, MI 48202                                           3030 W. Grand Blvd., Ste. 9-600
(313) 456-0140                                              Detroit, MI 48202
                                                            (313) 456-2200
                                                   1

      18-55671-pjs     Doc 96     Filed 08/29/19       Entered 08/29/19 13:58:07     Page 1 of 1
